Case: 1:20-cv-01666 Document #: 1-1 Filed: 03/09/20 Page 1 of 25 PagelD #:18

GROUP EXHIBIT 1
Case: 1:20-cv-01666 Document #: 1-1 Filed: 03/09/20 Page 2 of 25 PagelD #:19

Certificate of Registration

  

This Certificate issued under the seal of the Copyright

’ Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has
been made a part of the Copyright Office records.

tap Boog

Registration Number

VA 2-152-067

Effective Date of Registration:
Mey 17, 2019, -

Unit “7. States Register of Copyrights and Director

 

Title

Sa of Work:

- Nature of Claim: 7

- Completion/Publication
Year of Completion:

Date of 1st Publication:
‘Nation of-15 Publication:

Author |

Aracnafaria

“Lithographic print

 

2009
April 30, 2009
United Kingdom

 

o. ‘Author:

- Author Created:
Work made forhire:
‘Citizen of:

Year Born:
Anonymous:
Pseudonymous:

Anne Stokes
2-Dimensional artwork
No .

United Kingdom

1972

No

No

 

Copyright Claimant

Copyright Claimant:

Limitation of copyright claim

Previously registered:

Certification

Anne Stokes
1 Nunwood House, Apperley Lane, Apperley Bridge, Bradford, BD10 OPB, -
United Kingdom ,

 

No

 

Name:
Date:

Michael A. Hied
May 16, 2019

Page 1 of 2

ay
Case: 1:20-cv-01666 Document #: 1-1.Filed: 03/09/20 Page 3 of 25 PagelD #:20

 

Correspondence: Yes
_ Copyright Office notes: Regarding: publication: T he- application. listed the date of publication with month
. and year only. ; . Correspondence’ ‘from applicant: States to ainend ‘the date of
publication "to show: thé last. day ¢ of the given month as the date: of first
publication. We aempted to discover the’ Precise day of the month: before filing,
but. were unable to: do's so" Te, " ;

Page 2 of 2
Case: 1:20-cv-01666 Document #: 1-1 Filed: 03/09/20 Page 4 of 25 PagelID #:21

Certificate of Registration

 

This Certificate issued under the seal of the Copyright

Office in accordance with title 17, United States Code,

attests that registration has been made for the work

identified below, The information on this certificate has Resistration Number

“been made a part of the Copyright Office records, ; ‘
oh at ate VA 2-152-064

Effective Date of Registration:

/ gn te , ia May. 17, 2019
‘Unit d States Register of Copyrights and Director

       

Title

 

Titleof Work: ~ Angel Rose -
Nature of Claim: Lithographic print

Compietion/Publication |

 

. Year of Completion: 2009.
‘Date of 1st Publication: - March 31, 2009
Nation of 1* Publication: _ United Kingdom

 

Author |
e. ‘Author: Anne Stokes
Author-Created: | 2-Dimensional artwork
Work made for hire: - No
Citizen of: United Kingdom
Year Born: 1972
Anonymous: No
Pseudonymous: No
Copyright Claimant

 

Copyright Claimant: Anne Stokes
: 1 Nunwood House, Apperley Lane, Apperley Bridge, BRADFORD, BD10 OPB,
UK

Limitation of copyright claim

 

Previously registered: No

Certification

 

Name: Michael A. Hied |
Date: May 16, 2019

Page | of 2
“vy 1 Ts (Case: 1:20-cv201666 Document #: 1:1 Filed: 03/09/20;Page.5 of 25 PagelD #:22

 

 

        

. . . as. . _ ‘ ; .
“Correspondence! “Yes”. 3 -

 

, Copyright Ome ice: hotés:._ Regaing publication: The date of ablation is an n anprgximaiion. . . o

 

 

 

 

*
‘ . .
~ “s : sf -
pee s ' :
x . . .
‘ o ~ ‘
:
’ +
: . .
we 8 +
2 ’ - . ~
c ‘ 7 .
.
d

an ee - ae ee - - o ee oO Page 2 of 2
Case: 1:20-cv-01666 Document #: 1-1 Filed: 03/09/20 Page 6 of 25 PagelD #:23

Certificate of Registration

  

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has
been made a part of the Seeyrialt Office records.

- Registration Number

VA 2-152-061

Effective Date of Registration:
7 May 17, 2019. : .

"Gai d States Register of Copyrights’ and Director

Title

 

Title of Work:
Nature of Claim:

_ Completion/Publication
Year of Completion:

~Date of Ist Publication:
Nation of 1* Publication:

Spirit Guide

Lithographic print

 

2011
April30, 2011
United Kingdom

 

Author
. Author: Anne Stokes
Author Created: 2-Dimensional artwork
Work made for hire: No
Citizen of: United Kingdom
Year Born: 1972
Anonymous: No’

Pseudonymous: No

Copyright Claimant

 

Copyright Claimant:

Anne Stokes

1 Nunwood House, Apperley Lane, Apperley Bridge, Bradford, BD10 OPB,
United Kingdom

Limitation of copyright claim

Previously registered:

Certification

 

No

 

Name:
Date:

Michae!] A. Hierl
May 16, 2019

Page | of 2
Case! 1:20-cv-01666 Document #: 1:1 Filed: 03/09/20 Page:7 of 25 PagéID #:24.

.

“Correspondence: ” “yee.
Copyright Office hotes Ps

 

 

 

    

 

  

    

_~ . ’
. e ote
. : + :
. . on - “ - ve
. . . e
ae ~ 4 eee
- : °
’ :
. ’
. 1 . .
,
- . . ’
>” on -
. '
. + . .

- + Page 20f2
Case: 1:20-cv-01666 Document #: 1-1 Filed: 03/09/20 Page 8 of 25 PagelID #:25

Certificate of Registration

 

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has
been made a part of the Copyright Office records.

tp 4 Lig

Registration Number

VA 2-152-048-
Effective Date of Registration:
May 17,2019

Unit “Z.. States Register of Copyrights and Director

Title.

Title of Work:

‘Natireat Claim:

~Completion/Publication

Year of Completion:
Date of Ist Publication: :
Nation of 1% Publication:

Protector:

Lithographic print

 

2013
November 30, 2013
United Kingdom

 

 

Author
° Author: Anne Stokes
_ Author Created: 2-Dimensional artwork
Work made for hire: No
Citizen of: United Kingdom
Year Born: 1972
Anonymous: No
Pseudonymous: No
Copyright Claimant
Copyright Claimant: Anne Stokes

Limitation of copyright claim

Previously registered:

Certification

1 Nunwood House, Apperley Lane, Apperley Bridge, Bradford, BD10 OPB,
United Kingdom

 

 

No

 

Name:
Date:

Michael A. Hier]
May 16, 2016

Page ] of 2
. Case: 1:20-cv-01666 Document #. 1-1-Filed: 03/09/20 Page 9 of 25 PagelD #:26 —

 

. Copyright Office notés:’ Regarding (publication:, The date of ‘publication is an approximation. .

  

 

‘ 7 x .
‘ : i
Loe
~ ” wy
- ~ ig ~ -
qo .
< . é
e &
. -
“ ~ ° i
~ : a
4
:
mh .
. : of
= svt . «
y x.

Page 2 of 2
Case: 1:20-cv-01666 Document #: 1-1 Filed: 03/09/20 Page 10 of 25 PageID #:27

Certificate of Registration

 

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work

identified below. The information on this certificate has Registration Number

been made a part of the Copyright Office records,
| ~ VA 2-152-065

a Effective Date of Registration:
"2. od May 17,2019

- Unit d States Register of Copyrights and Director.

   

 

Title _

Title ‘of Work: Summon the Reaper
- Nature of Claim: _ Lithographic print

Completion/Publication

 

Year of. Completion:. -2009 -.
Date of 1st Publication: - August 31, 2009
Nation of 1 Publication: United Kingdom

 

Author

e - Author: Anne Stokes
Author Created: 2-Dimensional artwork
_ Work made for hire: No -
Citizen of: United Kingdom
‘Year Born: 1972
Anonymous: No’
Pseudonymous: No

Copyright Claimant

 

’ Copyright Claimant: Anne Stokes
1 Nunwood House, Apperlcy Lane, Apperley Bridge, Bradford, BD10 OPB,
United Kingdom

Limitation of copyright claim

 

Previously registered: _ No

Certification

 

Name: Michael A. Hier!
Date: May 16, 2019

Page 1 of 2
Case: 1:20-cv-01666 Document #: 1-1 Filed: 03/09/20 Page 11 of 25 PagelD #:28

 

Correspondence: Yes 7
- Copyright Office notes: Regarding publication: The application I listed the date of publication’ with month.
OS and year only.. Correspondence: ‘from applicant States.to amend the date of
publication “to showy the last day of the given month as the date of first
publication. We ayempted 0 discover the. precise day of the month’ before filing,
but were unable to. do so." , :

Page 2o0f2
Case: 1:20-cv-01666 Document #: 1-1 Filed: 03/09/20 Page 12 of 25 PagelD #:29

Certificate of Registration

 

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has .
been made a part of the Copyright Office records.

top 4 Lig —

Unitéd States Register of Copyrights and Director

Title

Title of Work:

Nature of Claim:

‘Completion/Publication

Year of Completion:
Date of Ist Publication:-

Nation of 1* Publication:

Author

Blue Moon

Lithographic print

- Registration Number -

VA 2-152-057 _
Effective Date of Registration:
May 17, 2019

 

2016

February 29, 2016
United Kingdom

 

® ‘Author:
Author Created:
Work made for hire:
Citizen of:

Year Born:
Anonymous:
Pseudonymous:

Copyright Claimant

Anne Stokes
2-Dimensional artwork .
No
United Kingdom

1972

No

No

 

Copyright Claimant:

Anne Stokes
‘| Nunwood House, Apperley Lane, Agperlay Budge, Bradford, BD10 OPB,

United Kingdom

Limitation of copyright claim

Previously registered:

Certification

 

No

 

Name:
Date:

Michael A. Hierl
May 16, 2019

Page | of 2

=n
' vie
 

Case: 1:20-cv-01666 Documient #:.1-1 Filed::03/09/20 Page 13 of 25 PagélD.#:30.-- .

 

Correspondence: ES
“Regarding publication’.

pyright Office notes:.

    

 

Co ‘gar

 

‘
of
‘ ‘

 

Page 2 of 2
Case: 1:20-cv-01666 Document #: 1-1 Filed: 03/09/20 Page 14 of 25 PageID #:31

Certificate of Registration

This Certificate issued under the seal of the Copyright

Office in accordance with title 17, United States Code,

attests that registration has been made for the work

identified below. The information on this certificate has Registration Number

"been made a part of the Copysent Office records. VA 4 152-068

Effective Date of Registration:
May 17, 2019

“Unit oe. States Register of Copyrights and Director

  

Title

 

“Title of Work: Enchantment -
Nature of Claim: Lithographic print

Com pletion/Publication

 

Year of Completion: ‘2016 i
Date of Ist Publication: : September 30, 2016
Nation of 1* Publication: United Kingdom

 

Author
° Author: Anne Stokes
_ Author Created: _ 2-Dimensional ariwork
Work made for hire: No
Citizen, of: United Kingdom |
Year Born: 1972
Anonymous: No
Pseudonymous: No
Copyright Claimant

 

Copyright Claimant: Anne Stokes
1 Nunwood House, Apperley Lane, Apperley Bridge, Bradford, BD10.0PB,
United Kingdom

 

Limitation of copyright claim

Previously registered: No

Certification

 

Name: Michael A. Hier]
Date: May 16, 2019

Page | of 2
Case: 1:20-cv-01666 Document #: 1-1 Filed: 03/09/20 Page 15 of 25 PagelD #:32

 

Correspondence: Yes
_ Copyright om ice notes: _ Regarding publication: The application: listed the date of publication with month
and year only. Correspondence’ from applicant States to.amend the date of
'. publication "to. show. the last. day of the given month as the date:of first’
‘publication. We atempied lo discover: the: precise day' ‘of the month before filing, .
‘but were unable to do $0." : .: SO :

Page 2 of 2
Case: 1:20-cv-01666 Document #: 1-1 Filed: 03/09/20 Page 16 of 25 PagelD #:33

Certificate of Registration

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for.the work
identified below. The information on this certificate has

Revi ‘
been made a part of the Copyright Office records. ep stenting. umber

VA 2-152-063

. Effective Date of Registration:
May 17, 2019

Unit “7. States Register of Copyrights and Director

 

Title

Title of Work: Kindred Spirits
Nature.of Claim:.. Lithographic print

“Completion/Publication

ed

 

Year of Completion: 2008
Date of Ist Publication: March 31, 2008
Nation of 1 Publication: United Kingdom

 

Author
° Author: Anne Stokes
Author Created: - 2-Dimensional artwork __-
Work made for hire: No
Citizen of: United Kingdom
Year Born: 1972
Anonymous: No
Pseudonymous: No
Copyright Claimant

 

Copyright Claimant: Anne Stokes
1 Nunwood House, Apperley Lane, Apperley Bridge, Bradford, BD10 OPB,
United Kingdom

Limitation of copyright claim

 

Previously registered: No

Certification

 

Name: Michael A. Hierl
Date: May 16, 2019

Page | of 2
¥

Case: 1:20-cv-01666 ‘Document #: 1-4 Filed:-03/09/20 Page 17 of 25 PagelD-#:34 |

rd

--<. Correspondence: Yes 2.
- | Copyright Office nofes:.’ “Regarding publ

so.

  

     

   

 

3e

 

   

2 At ‘ ~
Page 2 of 2
Case: 1:20-cv-01666 Document #: 1-1 Filed: 03/09/20 Page 18 of 25 PageID #:35

Certificate of Registration
a
This Certificate issued under the seal of the Copyright . oh
Office in accordance with title 17, United States Code,
attests. that registration has been made for the work
identified below. The information on this certificate has

Registrati
been made a ‘part of the Copyright Office records, eeietratior Number

VA 2-152-055

‘Effective Date of Registration:
May 17,2019

Unit “Ln States. Register of Copyrights and Director

 

Title

 

Tide of Work: Gothic Prayer

Nature of Claim: Lithographic print

re Completion/Publication

 

Year of ‘Comipletion:, 2008
Date of Ist Publication: January 31, 2008
- Nation of 1" Publication: United Kingdom

 

Author -
° Author: Anne Stokes
Author Created: 2-Dimensional artwork
Work made for hire: No
Citizen of: United Kingdom
Year Born: 1972
Anonymous: No
Pseudonymous: No
Copyright Claimant

 

Copyright Claimant: Anne Stokes
| Nunwood House, Agpsciey Lane, Appeey. Bridue,: Bradford, BDIO OPB,
United Kingdom

Limitation of copyright claim

 

Previously registered: No

Certification

 

Name: Michael A. Hierl
Date: May 16, 2019

Page | of 2
“Case 1:20-cv:61666, Document ’#.1-1 Filed: 03/09/20'Page‘19‘of 25 PagelD #:36 |

7 _ - en ey ee "s,

égarding publication:

UR

      

see

» uly. Corresporidence:
~. Copyright Office notes:

     

.

 
   

 

a oo, a ot - Page'2-of 2
Case: 1:20-cv-01666 Document #: 1-1 Filed: 03/09/20 Page 20 of 25 PagelD #:37

Certificate of Registration

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has

Registration Number
been made a part of the Copyright Office records.

VA 2-152-045

Effective Date of Registration:
0 May 17,2019

Unitéd States Register of Copyrights and Director

   

: Title

 

Title of Work: ~ Dark Hearts
Nature of tame . Lions print

“ Completion/Publication

 

Year of. Completion: - 2012 .
Date of Ist Publication: March 31, 2012
Nation of-1* Publication: | United Kingdom

 

Author

e . . Author: Anne Stokes
Author Created: | 2-Dimensional artwork
Work made for hire: No
Citizen of: | United Kingdom
Year Born: 1972
Anonymous: No
Pseudonymous: No

Copyright Claimant

 

Copyright Claimant: Anne Stokes

1 Nunwood House, Apperley Lane, Apperley Bridge, Bradford, BD10 OPB,
United Kingdom

Limitation of copyright claim

 

Previously registered: No

Certification

 

Name: Michael A. Hier]
Date: May 16, 2019

Page | of 2
Case’ 1:20-cv-01666 Dociment #: 1-1 Filed: 03/08/20 Rage 21 of 28 PagelD #38

 

 

         

   

‘-"".. -Gorresporidesice: Yes”. a °

.

“7s Copyright Office notés:. Regarding publication: The date‘of publication is’an approximation.)

 

 

 

ts oF . * an an ae
na - -
Page 2 of 2
Case: 1:20-cv-01666 Document #: 1-1 Filed: 03/09/20 Page 22 of 25 PagelD #:39

Certificate of Registration

 

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Cade,
attests that registration has been made for the work
identified below. The information on this certificate has

‘ Repistration Number
been made a part of the Copyright Office records. et a

VA 2-152-019

Effective Date of Registration:
_ May 17,2019. ©

Unit “7. States Register of Copyrights and Director

 

~ Title

 

Title of Work: Spell Weaver

Nature of Claim: | Lithographic print

 

Completion/Publication
Year of Completion:. 2018

Date of ist Publication: February 28, 2018
Nation of 1 Publication: United Kingdom

Author

 

. Author: Anne Stokes
Author Created: | 2-Dimensional artwork
Work made for hire: No :
Citizen of: . United Kingdom
Year Born: 1972
Anonymous: No
Pseudonymous: No

Copyright Claimant

 

Copyright Claimant: Anne Stokes
_] Nunwood House, Apperley Lane, Apperley Bridge, Bradford, BD10 OPB,
United Kingdom

Limitation of copyright claim

 

Previously registered: No

Certification

 

Name: Michacl A. Hier]
Date: May 16, 2019
. . et eT fos * soe ot oo

“Case: 1:20-cv-01666, Document #: 1-1 Fileti: 03/09/20 Page 23 of 25 PagelD #:40_

 

 

 
 
 
   

 

    

         

     
     
   

   

- ~. . . : ste . ao
: 4, . - :
. . 5 mt . .

2 . oo got an

a a Copyri

 
 
  

 

_-Régarding publication: The date‘of publication is an approximation.

   

    

 

          

 

4
: aoe
1 . . Le .
: ae t
cy _

 

 

  

 

 

 

 

 

   

 

     

 

 

    

 

   

 

 

      
   
    

: Pe : o a Lo - Page 2 of 2
Case: 1:20-cv-01666 Document #: 1-1 Filed: 03/09/20 Page 24 of 25 PagelD #:41

Certificate of Registration

 

This Certificate issued under the seal of the Copyright

Office in accordance with title 17, United States Code,

attests that registration has been made for the work.

identified below. The information on this certificate has Registr ation Number

been made a part of the Copyright Office records, VA 2- 152- 058

Effective Date of Registration:
oF May 17,2019

United States Register of Copyrights and Director

 

Title .

 

Title of Work: ~ Dragonkin
Nature of Claim: Lithographic print

Completion/Publication

 

Year of Completion: 2012
- Date of 1st Publication:. .November 30, 2012
Nation of 1* Publication: United Kingdom —

 

Author
‘i oe ‘Author: Anne Stokes
/ . Author Created: 2-Dimensional artwork
Work made for hire: No
' Citizen of: United Kingdom
Year Born: 1972
Anonymous: No
Pseudonymous: No
Copyright Claimant

 

Copyright Claimant: Anne Stokes
- | Nunwood House, Apperley Lane, Apperley Bridge, Bradford, BD10 OPB,
United Kingdom

Limitation of copyright claim

 

Previously registered: No

Certification

 

Name: Michael A. Hier]
Date: May 16, 2019

Page | of 2
—.. Casei1:20-¢v-01666, Document #: 1-1 Filed: 03/09/20-Page 25-of 25 PagelD #:42°

 

 
  

o> Correspondencer Yes. 05 8 Sa din
: "Copyright Office notes: -Régarding publication: The date. of publication: is an ‘approximation. | -

 

 

 

 

'
~ + } -
+
¢

Page 2 of 2
